Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11127392.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application merely broadens the scope of claims 1-19 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Furthermore, the claims of the instant application merely change the scope of the claims of the Patent, because they perform similar function for processing textual input.  The only difference between the claims of the instant application and the claims of the Patent, is that the instant claims are system claims instead of being method claim.  However, it would have been obvious to the one skill in the art at the time of the invention was made to modify the method claim of processing textual input as claimed in the Patent claims to take a format of a system claim since the method cannot be implemented unless if it is used in a system.
Below is an illustration of claim 1 of the current application and claim 1 of the Patent.
Current Application
U.S. Patent 11127392
1. A client device comprising: 
at least one microphone; at least one display; local storage storing a textual segment, an end-to-end speech recognition model, and a speech synthesis model; one or more processors executing locally stored instructions to cause one or more of the processors to: 
identify the textual segment; 
generate synthesized speech audio data that includes synthesized speech of the identified textual segment, wherein in generating the synthesized speech audio data one or more of the processors are to process the textual segment using the speech synthesis model; process, using the end-to-end speech recognition model, the synthesized speech audio data to generate a predicted textual segment;
generate a gradient based on comparing the predicted textual segment to the textual segment; and 
update one or more weights of the end-to-end speech recognition model based on the generated gradient.
1. A method performed by one or more processors of a client device, the method comprising: determining, based on sensor data from one or more sensors of the client device, that a current state of the client device satisfies one or more conditions, wherein the one or more conditions include the client device is charging, the client device has at least a threshold state of charge, or the client device is not being carried by a user; identifying a textual segment stored locally at the client device; 
generating synthesized speech audio data that includes synthesized speech of the identified textual segment, wherein generating the synthesized speech audio data comprises processing the textual segment using a speech synthesis model stored locally at the client device; processing, using an end-to-end speech recognition model stored locally at the client device, the synthesized speech audio data to generate a predicted textual segment; generating a gradient based on comparing the predicted textual segment to the textual segment; and 
updating one or more weights of the end-to-end speech recognition model based on the generated gradient; 
wherein generating the synthesized speech audio data, and/or processing the synthesized speech audio data to generate the predicted textual segment, and/or generating the gradient, and/or updating the one or more weights are performed responsive to determining that the current state of the client device satisfies the one or more conditions.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “executing the locally stored instructions”.
There is insufficient antecedent basis for this limitation in the claim.
The limitation is interpreted as -executing a locally stored instructions-.
Claims 3-4 are rejected for being dependent on claim 2.


Claim 19 recites the limitation “one or more of the processors are to process the textual segment using the speech synthesis model”.  
There is insufficient antecedent basis for this limitation in the claim.
The examiner interprets that the limitation is referring to an earlier limitation (between line 6 and 7) that should state “one or more processors executing locally stored instructions to cause one or more of the processors to:
identify the textual segment; generate synthesized speech audio data that includes synthesized speech of the identified textual segment, wherein in generating the synthesized speech audio data, one or more of the processors are to process the textual segment using the speech synthesis model;…

Claim Objections
5.	Claim 18 and 19 are objected to because of the following informalities:  
Claim 18, the updating limitation should be an active limitation, not an intended use limitation.  The examiner suggests the following: “wherein the remote system utilizes the generated gradient, and additional gradients from additional client devices, and updating global weights of a global end to-end speech recognition model.”
  Appropriate correction is required.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELALI SERROU/Primary Examiner, Art Unit 2659